April 18, 2013




                                  JUDGMENT

                      The Fourteenth Court of Appeals

                       THE STATE OF TEXAS, Appellant

NO. 14-12-00296-CR                     V.

                        ANTONIO JEFFERSON, Appellee
                           ____________________

      This cause was heard on the transcript of the record of the court below.
Having considered the record, this Court holds that there was no error in the
judgment. The Court orders the judgment AFFIRMED, that the State pay all costs
expended in this appeal, and that this decision be certified below for observance.